FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        March 25, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
WILLIAM C. YOUNG,

             Plaintiff-Appellant,

and

D.J. YOUNG PUBLISHING CO., LLC,

             Plaintiff,

v.                                                          No. 12-3253
                                               (D.C. No. 2:12-CV-02011-KHV-GLR)
UNIFIED GOVERNMENT OF                                        (D. Kan.)
WYANDOTTE COUNTY/KANSAS
CITY, KANSAS; TIMOTHY ORRICK;
NATHANIEL BARNES; JOE
REARDON; HONORABLE R. WAYNE
LAMPSON; HONORABLE KATHLEEN
LYNCH; MIDLAND WRECKING,
INC.; PATRICK WATKINS; EDWARD
L. KATES; BRODERICK
HENDERSON; LADRIAN BROWN,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before BRISCOE, Chief Judge, HOLLOWAY, Senior Circuit Judge, and
TYMKOVICH, Circuit Judge.


       William C. Young brought this suit pro se seeking damages and other relief

from defendants in connection with the alleged destruction of a historic building and

the loss of its contents.1 He asserts that this building contained antique printing

presses and other artifacts from the African American and Native American

communities that were worth over two billion dollars.

       After defendants filed their motion to dismiss his first amended complaint,

Mr. Young filed a second amended complaint without first seeking leave of court.

He also moved to transfer venue of the action to “a United States District Court in

Oklahoma.” Aplt. App. at 128. The district court dismissed his first amended

complaint, finding that it did not set forth enough facts to flesh out any discernible

claim for relief. It also dismissed the second amended complaint, finding that it

failed to set forth “a short and plain statement of the claim showing that the pleader is

entitled to relief,” as required by Fed. R. Civ. P. 8(a)(2), and, to the extent its

allegations were comprehensible, they failed to state a claim. Mr. Young appeals.

       “We review the district court's dismissal under Rule 12(b)(6) de novo. Under

12(b)(6), we review for plausibility, specifically whether enough facts have been pled

to state a plausible claim.” United States ex rel. Lemmon v. Envirocare of Utah, Inc.,
1
      D.J. Young Publishing Co., LLC, was also named as a plaintiff but has not
appealed.


                                           -2-
614 F.3d 1163, 1167 (10th Cir. 2010) (citation omitted). “Rule 8(a) dismissals are

reviewed for an abuse of discretion, but to overcome a motion to dismiss, a plaintiff's

allegations must move from conceivable to plausible.” Id. Having carefully

reviewed the record, including Mr. Young’s complaints, under these standards, we

determine that the district court properly dismissed each of his complaints for

substantially the reasons stated in its Memorandum and Order dated September 18,

2012.

        In addition to generally challenging the district court’s stated reasons for

dismissal, Mr. Young presents three other specific issues for our consideration. He

argues that because “defendants failed to respond in a timely manner” to his

complaints, this court should either mandate that defendants pay him $2.7 billion, or

require defendants to construct a community he has planned known as “The New

Quindaro TownTM.” Aplt. Opening Br. at 9, 11. But defendants filed motions to

dismiss both his first amended and second amended complaints, both of which were

granted, and Mr. Young did not obtain a default judgment in district court that would

entitle him to the requested relief. Fed. R. Civ. P. 55(a), (b). His argument is

frivolous.

        Mr. Young next argues that the district court lacked “jurisdictional authority”

to dismiss his complaint while his motion for change of venue was pending. Aplt.

Opening Br. at 11. By granting defendants’ motions to dismiss, the district court

implicitly denied his pending motion for a change of venue. It did not abuse its


                                           -3-
discretion in doing so. See Emp’rs Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d

1153, 1167 (10th Cir. 2010) (stating decision not to transfer an action is reviewed for

clear abuse of discretion). Mr. Young’s motion for change of venue was not a

colorable motion. It failed to address why his action could appropriately have been

brought in Oklahoma, or why Oklahoma was a superior forum to Kansas (other than

a bare assertion that all District of Kansas judges have some affiliation with the

Kansas Bar Association). See 28 U.S.C. § 1404(a) (setting out requirements for

change of venue); Bartile, 618 F.3d at 1167 n.13 (noting long-settled rule that party

seeking change of venue must show the “balance of factors strongly favors a transfer

of venue” (internal quotation marks omitted)).

      Finally, Mr. Young asserts that the Unified Government of Wyandotte County

employs attorneys who are “guilty of price fixing @ the burden on Wyandotte

County, Kansas taxpayers.” Aplt. Opening. Br. at 11. He claims these attorneys are

“part of a 220-year-white collar culture that systematically & methodically cheat &

target African Americans and Native Americans via price fixing and racial

discrimination.” Id. Even if we give him the benefit of the doubt by assuming he

alleges injury as a county taxpayer, he fails to identify any plausible allegations of

illegal expenditure of taxpayer funds that would satisfy the remaining elements of

municipal taxpayer standing. See, e.g., Smith v. Jefferson Cnty Bd. Of Sch. Comm’rs,

641 F.3d 197, 215 (6th Cir. 2011) (discussing required showing for municipal

taxpayer standing). We therefore affirm the dismissal of this claim.


                                          -4-
The judgment of the district court is AFFIRMED.


                                      Entered for the Court


                                      William J. Holloway, Jr.
                                      Senior Circuit Judge




                                -5-